UNITED S'I`A'I`ES DISTRICT COURT
FOR THE I)ISTRICT OF COLUMBIA

In re BLACK FARMERS DISCRIMINATION
LI'I`IGATI()N

Mlsc. No. 08-mc-0511 (PLF)
This document relates to:

ALL CASES

%/%/%/&/i’\é\é§`é`\_/

lggMWsEE?E§nR
ur\n§f¢~'fa

Upon consideration of Lead Ciass Courisel’sF/_lot_ion for Approval ofDistribution of
l`~`unds, and i\/Ie¢norandum of Points and Authorities in Support T hereof ("i\/Iotion"), as well as
the entire record in this case, Ciass Counsel’s l\/lotion is hereby GRAN'I`ED,'and the payments
detailed in the Corrected Preliminary l~`inai Aocounting (dated August 15, 2013) prepared by the
Claims Adrniiiistrator and attached as Exhibit A to the N`otice of Filing submitted by Lead Ciass
Counsel on August 15, 2012 are AP`PROVED.

lt is hereby ORDERED that, pursuant to Section lV.H of the Settleinent Agreeineiit, the
Defendant shall within twenty (20) days of the date of this Order provide the U.S. Departinent of
the Treasury with all iiecessary forms and documentation to direct a payment in the amount of
$i ,20{),425.182.08 to the In re Black li`ar:ners Disorirninatioii Litigation QSF Account at
Sun'l`rust Bank. These funds shall be distributed by the Claims Administrator in accordance with
the terms ot` the Settlement Agree:nent.

SO ORDERED.

PKULLFRmDMAN`

Uiiited States District judge
Date: &?,vl‘+ 913-l § ¢0 \3